EX-PARTE QUAYLE ACTION

1. This application is in condition for allowance except for the following formal matters: 

Notice of Pre-AlA or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
4.	Figure 1 and Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5. 	The drawings are objected to because of the following informalities:

 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or



Claim Objections
6.	Claims 1-8 have multiple antecedent basis issues in the claims.  For example in claim 1, recites the limitations “the cavities” in line 18, “the tension member” and “the operation guide hole” in line 21.  Claim 3, recites the limitation “the corner piece” in line 7. Claim 8, recites “the holding grooves” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  To correct these issues and to ensure that the claim relationship is clear and consistent with the specification, it is suggested that claims 1-8 be amended to include language such as the following (Additionally, note that the applicant is reminded to fully review the proposed amended language for any instances that the examiner may have missed or misinterpreted):

--1. 	Aapparatus configured such that a printing screen unit (5) is replaced or tensioned by a frame fixing means (120) formed in a rectangular frame shape with multiple mounting frames (130) having tension action parts (150) therein and multiple corner pieces (140), the apparatus comprising: 
each of the tension action parts (150) comprising: a cylinder tube block (151) provided in a cavity (132) to be coupled to each of the mounting frames (130) by being spaced apart by a predetermined distance from an inner side surface of the cavity (132) a tension member protrudes through an operation guide hole (133) to be coupled to or separated from a support frame (5b) of the printing screen unit (5). --

--3. 	The apparatus of claim 1, wherein the cylinder tube block (151) comprises: the multiple cylindrical holes (151a) provided in an inner side surface of the cylinder tube block to be horizontal thereto and to have predetermined depths, with the partition walls (15 b) arranged at the regular intervals between the cylindrical holes, respectively, along the longitudinal direction of the cylinder tube block; an air press a corner piece (140) pushes the head parts (152a) of the piston rods (152) at the same time in a direction of releasing pressure applied to the support frame so that the head parts are moved rearwards; and an air pressure hole (151d) formed in a middle of each of the partition walls (15 lb), and defining a passage such that air supplied through a second air inlet (144) of the corner piece (140) pushes the head parts (152a) of the piston rods (152) at the same time in a direction of applying pressure to the support frame so that each of the head parts is moved forwards. - -

--5. 	The apparatus of claim 3, wherein the air press release hole (151c) 

--6.	 The apparatus of claim 3, wherein the air pressure hole (151d) supplies air to an outer space of the cylindrical hole (151a) partitioned by the head part (152a) of the piston rod (152) and the air avoids mixing with air passing through the air press release hole (151c). - -

- -8. 	The apparatus of claim 1, wherein 
holding protrusions (151e) and (151f) are provided at an upper end corner of an inner side surface of the cylinder tube block (151) and a lower end of an outer side surface thereof, respectively, by protruding therefrom to be correspondingly held in the holding grooves (134) and (135) of the cavity (132) such that a position of the cylinder tube block (151) is fixed. - -

Allowable Subject Matter
7. 	Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1 in particular, the prior art of record fails to teach or fairly suggest a printing screen frame apparatus having all of the structure as recited, in combination with and particularly including, each of the tension action parts comprising a cylinder tube block provided in a cavity to be coupled to each of the mounting frames by being spaced apart by a predetermined distance from an inner side surface of the cavity of the mounting frame and having multiple cylindrical holes provided on the cylinder tube block along a longitudinal direction thereof, with partition walls arranged at regular intervals between the cylindrical holes, respectively; multiple piston rods inserted tightly into the multiple cylindrical holes, respectively, to be horizontally moved, and having head parts and rod parts; multiple rod covers screwed to outer ends of the multiple cylindrical holes, each of the rod covers having a through hole formed therein 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US Publication 2019/0152216, US Publication 2019/0077142), Hall et al. (US 8,904,929), Shaw (US 8,430,027) and Podlipec et al. (US 6,038,969) each teach a printing screen frame holding device having similarities to the claimed subject matter that are readily apparent.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853                                                                                                                                                                                             
/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853